People v Wisdom (2021 NY Slip Op 05996)





People v Wisdom


2021 NY Slip Op 05996


Decided on November 3, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 3, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX
ROBERT J. MILLER, JJ.


1997-10089
 (Ind. No. 2374/96)

[*1]The People of the State of New York, respondent,
vSidney Wisdom, appellant.


Sidney Wisdom, Stormville, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Ann Bordley, and Jason Eldridge of counsel), for respondent.
Patricia Pazner, New York, NY (De Nice Powell of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 20, 2014 (People v Wisdom, 120 AD3d 724), affirming a judgment of the Supreme Court, Kings County, rendered October 30, 1997.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., CHAMBERS, HINDS-RADIX and MILLER, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court